By the Court. —
Lumpkin, J.
delivering the opinion.
When the letters testamentary issued to Lewis Mann upon the estate of his deceased brother, James Mann, were revoked by the judgment of the Ordinary, his authority was suspended at least, until the trial of the appeal. And his appeal having been dismissed, the first judgment took full force and effect; and the intermediate acts done by the executor, especially in suffering a judgment against him and the sale of the real estate of his testator, ivere void. And the purchaser under the sale, took no title. If ever there was a case where the doctrine of lis pendens applied, it was this. 2 Bailey R. 480, 483; 1 Wend. 516; 1 Kelly 92; 8 Cranch 9; 3 Curtis 1.
Judgment reversed.